Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/821,853 and Response filed on 06/01/2022.  Claims 16-20 have been withdrawn and must been canceled pursuant to 37 CFR 1.142(b), as being drawn to nonelected claims. Claims 1-15 have been elected for the further prosecution.
2. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable by Kursula et al. (U.S. Pub. No.: 20170288443) in view of Mistry et al. (Pub. No.: AU 2013260687 B2).
5.  As to claims 1 and 8 Kursula discloses: 
Claim 1 An electronic watch (an electronic device/watch – Abstract; ¶¶ 2; 12; Fig.1) comprising:
a housing (an enclosure schematically shown in Fig.1 as an outer rectangle - ¶ 12; Fig.1);
a display positioned at least partially within the housing (a display 108 - ¶¶ 12; 14; Fig.1);
a battery (DC batteries 118, 402 - ¶¶ 12; 16-17; 32; Figs.1, 4); and
a coil coupled to the battery (a charger/receiver 122 includes moving coil 212 and a stationary coil 202 connected to the DC battery 402 and 118 accordingly – ¶¶ 30-31; Fig.4) and configured to:
during a battery charging operation, supply a first current to the battery (when in wireless charging mode the charger/receiver 122 of the electronic device/watch has been placed over a wireless power transmitter 302 (during charging operation), which is a component of a charging pad 304, the transmission coil 308 generates an alternating electromagnetic field; in this mode, both the moving coil 212 and stationary coil 202 are configured to receive the magnetic energy emitted by the wireless power transmitter coil 308 and the moving coil 212 and stationary coil 202 convert the electromagnetic field back into electrical current (first current) to charge the battery 402/118 - ¶¶ 26-28; Fig.3); and
during a haptic output operation, receive a second current from the battery to produce a haptic output (in haptic feedback mode, the moving coil 212 is coupled to the DC voltage or current source 402, and the magnetic core 204 is magnetized by driving a DC current (second current) to the moving coil 212;  the current driven to the stationary coil 202 causes the magnetic core 204 to move up and down to generate the vibration felt by the user - ¶¶ 32-33);
Claim 8 An electronic device (an electronic device/watch – Abstract; ¶¶ 2; 12; Fig.1) comprising:
a housing defining an exterior surface of the electronic device (an enclosure schematically shown in Fig.1 as an outer rectangle - ¶ 12; Fig.1);
a battery positioned at least partially within the housing (DC batteries 118, 402 - ¶¶ 12; 16-17; 32; Figs.1, 4);
a coil positioned at least partially within the housing (a charger/receiver 122 includes moving coil 212 and a stationary coil 202 connected to the DC battery 402 and 118 accordingly – ¶¶ 30-31; Figs.1, 4); and
a movable mass positioned at least partially within the housing (springs 208 and the magnetic core 204 form a spring and mass system whose mechanical properties will be determined by a variety of factors, including the stiffness of the springs 208, the effective mass of the springs 208, the mass of the magnetic core 204, and the mass of the moving coil 212 - ¶¶ 21-23; 43; 47;  Figs.1-5), wherein:
in a first mode of operation, the coil wirelessly receives power from an external power source, the received power being provided to the battery when in wireless charging mode the charger/receiver 122 of the electronic device/watch has been placed over a wireless power transmitter 302 (during charging operation), which is a component of a charging pad 304, the transmission coil 308 generates an alternating electromagnetic field; in this mode, both the moving coil 212 and stationary coil 202 are configured to receive the magnetic energy emitted by the wireless power transmitter coil 308 and the moving coil 212 and stationary coil 202 convert the electromagnetic field back into electrical current (first current) to charge the battery 402/118 - ¶¶ 26-28; Fig.3; and
in a second mode of operation, the coil receives a drive signal, thereby causing the movable mass to move and produce a haptic output along the exterior surface of the housing (in haptic feedback mode, the moving coil 212 is coupled to the DC voltage or current source 402, and the magnetic core 204 is magnetized by driving a DC current (second current) to the moving coil 212;  the current driven to the stationary coil 202 causes the magnetic core 204 to move up and down to generate the vibration felt by the user - ¶¶ 32-33).
	With respect to claims 1 and 8 Kursula does not explicitly describe an electronic watch/electronic device further including a transparent cover coupled to the housing and at least partially covering the display.
	As to claims 1 and 8 Mistry in combination with Kursula discloses an electronic watch/electronic device ([78]-[83]; [197]; Figs.1-2, 123) further including a transparent cover coupled to the housing and at least partially covering the display (a layer of protective glass (or other suitable transparent, solid material) 205 coupled to a body/housing 105 and covering a display 215 - [78]-[83]; [197]; Figs.1-2, 123).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Mistry’s teaching regarding the electronic watch/electronic device further including a transparent cover coupled to the housing and at least partially covering the display to modify Kursula’s invention by providing protection of internal components of the electronic watch/electronic device and in the same time allowing user to visually access necessary observable data ([78] -[86]).
6.  As to claims 2-4, 6-7 and 12-15 Kursula in combination with Mistry recites: 
Claims 2, 12 The electronic watch/device, wherein: the coil is configured to inductively couple to an output coil of an external charging device during the battery charging operation (¶¶ 28-29); the electronic watch further comprises a ferromagnetic element positioned at least partially within the housing and movable relative to the housing (¶¶ 21-22; 28); the second current causes the coil to produce a magnetic field (¶¶ 32-33); and the haptic output is produced as a result of an interaction between the magnetic field and the ferromagnetic element that causes the ferromagnetic element to move relative to the housing (¶¶ 21-22; 28; 32-33)
Claims 3, 13 The electronic watch/device, wherein the ferromagnetic element is movably coupled to the housing via a compliant member (¶¶ 21-23; 47); 
Claim 4 The electronic watch, wherein: the housing comprises: a first housing member defining a first exterior surface of the housing; and a second housing member movable relative to the first housing member and defining a second exterior surface of the housing configured to contact a user when the electronic watch is being worn; and the haptic output is produced by moving the second housing member relative to the first housing member when the electronic watch is being worn (¶¶ 17; 25-29; 32-33; Figs.1-3, 5);
Claim 6 The electronic watch, wherein the coil is configured to produce the first current as a result of a wireless power transfer from an external charging device to the coil (¶¶ 26-29; 36);
Claim 7 The electronic watch, wherein: the coil comprises multiple conductive windings; during the battery charging operation, a first grouping of the multiple conductive windings supplies the first current to the battery; and during the haptic output operation, a second grouping of the multiple conductive windings receives the second current from the battery, the first grouping different than the second grouping (¶¶ 26-28; 32-33);
Claim 14 The electronic device, wherein: the coil comprises two conductive windings; and the electronic device further comprises a switching circuit configured to: conductively couple the two conductive windings during one of the first mode of operation or the second mode of operation; and conductively decouple the two conductive windings during the other of the first mode of operation or the second mode of operation (¶¶ 26-36); 
Claim 15 The electronic device, wherein: the coil comprises multiple turns of a wire wrapped about a central area; and the movable mass is positioned at least partially within the central area (¶¶ 21-23; 43; 47; Figs.2-5).
7.  As to claims 5 and 10 Mistry in combination with Kursula recites: 
Claim 5 The electronic watch, wherein: the transparent cover defines a front surface of the electronic watch; and the second housing member defines at least a portion of a rear surface of the electronic watch, the rear surface opposite the front surface ([78]-[84]; Figs.1-2);
Claim 10 The electronic device, wherein: the electronic device is a watch ([197]) comprising: a display positioned at least partially within the housing and configured to display a graphical output ([79]-[81]; Figs.1-2); a transparent cover positioned over the display ([78]-[83]; [197]; Figs.1-2, 123); and a touch sensor positioned below the transparent cover and configured to detect a touch input applied to the transparent cover ([79]-[80]; Fig.2); the housing defines a rear wall along a rear side that is opposite to the transparent cover; and the coil is configured to inductively couple to an output coil through the rear wall of the housing when the electronic device is in the first mode of operation ([79]-[84]; Fig.2).
8.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Kursula in view of Mistry and further in view of Peretz et al. (U.S. Pub. No.: 20180046249).
With respect to claim 9 Kursula and Mistry do not explicitly describe the electronic device, wherein the electronic device is a stylus comprising: an elongate housing defining a first end and a second end and defining an internal cavity; a tip positioned at the second end of the elongate housing and configured to provide input to an additional electronic device; and the stylus is configured to receive power from the additional electronic device along a side surface of the elongate housing.
As to claim 9 Peretz in combination with Kursula and Mistry teaches the electronic device, wherein: the electronic device is a stylus (Abstract; ¶¶ 3; 18) comprising: an elongate housing defining a first end and a second end and defining an internal cavity (¶¶ 24-25; 28; Fig.1); a tip positioned at the second end of the elongate housing and configured to provide input to an additional electronic device; and the stylus is configured to receive power from the additional electronic device along a side surface of the elongate housing (¶¶ 21-29; Fig.1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Peretz’s teaching regarding the electronic device, wherein the electronic device is a stylus comprising: an elongate housing defining a first end and a second end and defining an internal cavity; a tip positioned at the second end of the elongate housing and configured to provide input to an additional electronic device; and the stylus is configured to receive power from the additional electronic device along a side surface of the elongate housing to modify Kursula’s and Mistry’s inventions by implementing a compact haptic actuator that is integrated into a handheld device configured to interact with a computing device, wherein the haptic actuator may actuate movement of another element of the handheld device in three dimensions (¶¶ 3-4).
9.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Kursula in view of Mistry and further in view of Moussette et al. (Pub. No.: CN 106575230 A).
With respect to claim 11 Kursula and Mistry do not explicitly describe the electronic device, wherein the coil causes a permanent magnet to move as a result of an interaction between a magnetic field produced by the permanent magnet and Lorentz forces acting on the coil.
As to claim 11 Moussette in combination with Kursula and Mistry teaches the electronic device, wherein: the movable mass is a permanent magnet; in the second mode of operation, the drive signal causes a current to pass through the coil; and the coil causes the permanent magnet to move as a result of an interaction between a magnetic field produced by the permanent magnet and Lorentz forces acting on the coil (page 22, ¶ 4; page 32, ¶ 2; page 56, ¶ 8; page 57, ¶¶ 1-4; Figs.2, 4A, 22A-22B, 23A).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Moussette’s teaching regarding the electronic device, wherein the coil causes a permanent magnet to move as a result of an interaction between a magnetic field produced by the permanent magnet and Lorentz forces acting on the coil to modify Kursula’s and Mistry’s inventions by implementing of haptic actuator that can be configured to operate at a given electronic device in very compact form that maximize or enhance the mechanical energy obtained (page 57, ¶ 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/NAUM LEVIN/           Primary Examiner, Art Unit 2851